 



EXHIBIT 10.106
Fiscal Year 2008 Annual Incentive Plan Criteria
The Annual Incentive Plan rewards performance based upon consolidated, business
unit and individual results. The named executive officers are assigned the
following Target Award Percentage of their base salary for fiscal year 2008
Annual Incentive Awards:  

          Level   Target Award Percentage
CEO
    110 %
13
    95 %
12
    75 %
11
    65 %

Awards are based upon the consolidated results of the company and/or the
individual’s business unit results. The weighting factors for corporate and
business unit performance for named executive officers is as follows:

          Level   Corporate / Business Unit Weight
CEO and Level 13
    100% / 0 %
11-12
    80% / 20 %

The payout multiple of a participant’s Target Award Percentage, depending upon
whether threshold, target, distinguished or super-distinguished performance is
achieved is as follows:
 
Payout Multiple of Target Award Percentage

         
Threshold
    25 %
Target
    100 %
Distinguished
    150 %
Super-Distinguished
    200 %

The consolidated results of the company shall be measured based upon a pro forma
return on equity (“ROE”) calculation. ROE shall be calculated as consolidated
net income divided by consolidated pro forma equity.

E-1

 